Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jose Ferreira appeals the district court’s order denying his motion seeking a reduction of sentence under 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error, given that Fer-reira is ineligible for the reduction that he seeks. Accordingly, we affirm the judgment of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.